DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 02 November 2021.  Claims 1-10, 42-47, and 52-55 are currently under consideration.  The Office acknowledges the amendments to claims 1-7, 10, 42, and 44-47, as well as the cancellation of claims 48-51, and the addition of new claims 52-55.

Allowable Subject Matter
Claims 1-10, 42-47, and 52-55 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or reasonably suggests such methods or systems for adjusting a user’s emotion by recommending another user or another user’s past emotion information using a voice prompt or display interface, based upon a distance between the user and the another user being at or below a preset threshold, wherein either the emotion information between the user and the another user is different, or wherein the emotion information and current activity of the user is the same as the emotion information and current activity of the another user, in conjunction with obtaining emotion information of the user based upon a physical condition of the user detected with a wearable device and a stored parameter table that is specific to the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THADDEUS B COX/Primary Examiner, Art Unit 3791